DETAILED ACTION
This communication is in response to the RCE filed 05/19/2021.
Claims 1-21 have been presented.
Claims 1-21 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an Examiner’s statement of reasons for allowance.
Upon further search and consideration, claim 1 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses:
A computer-implemented method for processing consolidated platform information, i.e., system-defined and customer-defined consolidated platform information to identify one or more non-deployed security-relevant subsystems, i.e., a 
The closest prior art discloses the following: 
Tcherichian et al. (US Pat. 9.948,678 B2) discloses a method and system for generating threat assessment rules that associate disparate events by collecting a plurality of event logs generated by a plurality of disparate and unrelated components of a fault-tolerant server; scanning data items of the fault-tolerant server to retrieve a plurality of platform-specific data to provide context; analyzing the plurality of event logs in context due to the platform-specific data; and generating a security context map for use in determining if a security incident is ongoing.  Tcherichian does not explicitly disclose generating via a Security Information and Event Management (SIEM) system, a system-defined consolidated platform information, from a plurality of security-relevant subsystems, i.e., CDN, DAM, UBA, API subsystems, obtaining a client-defined platform information from a client source, and a listing of one or more non-deployed security-relevant subsystems that includes a ranking/recommendation feature, based upon an anticipated impact of the one or more non-deployed security-relevant subsystems on 

Ward et al. (US Pat. 10,511,632 B2) discloses a system and method for monitoring an enterprise’s computer network and resources to identify any deficiencies associated with computer network and resources that are not adequately covered by the enterprise's security policies, wherein the system may enter policy enforcement event information into a policy learning log and generate a policy gap notification and transmit this notification to a policy management service to prompt a network administrator to take remedial action if appropriate.  Ward does not explicitly disclose generating via a Security Information and Event Management (SIEM) system, a system-defined consolidated platform information, from a plurality of security-relevant subsystems, i.e., CDN, DAM, UBA, API subsystems, obtaining a client-defined platform information from a client source, and a listing of one or more non-deployed security-relevant subsystems that includes a ranking/recommendation feature, based upon an anticipated impact of the one or more non-deployed security-relevant subsystems on the security of the computing platform in the precise manner disclosed by the Applicant’s invention.

S. Bhatt, P. K. Manadhata and L. Zomlot, "The Operational Role of Security Information and Event Management Systems," in IEEE Security & Privacy, vol. 12, no. 5, pp. 35-41, Sept.-Oct. 2014, doi: 10.1109/MSP.2014.103 (Bhatt) discloses Security Incident and Event Management Systems (SIEM) utilized by a security operating center (SOC) to monitor security-related events from enterprise IT assets, including the IT network, 

Claim 8 discloses a computer program product residing on a non-transitory computer-readable medium storing processor executable instructions, that when executed perform steps that are substantively similar in scope to the invention of claim 1.  Claim 8 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.

Claim 15 discloses a computer system comprising a memory and a data processor for processing method steps that are substantively similar in scope to the invention of claim 1.  Claim 15 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492